The court did not err in dismissing the motion for new trial.
                         DECIDED APRIL 14, 1942.
The defendant was tried on October 21, 1941, on an accusation containing seven counts and was convicted on four counts. His motion for new trial was filed on the same day, October 21, 1941, and the hearing thereof was set for November 8, 1941. On the latter date the motion came on for a hearing and the court passed the following order: "The within motion for new trial having come on for hearing and, after arguments of counsel and consideration of purported brief submitted by counsel for movant, the court rules that: (a) Said brief [of the evidence] be disapproved as incorrect, insufficient, and not at all covering the material facts brought out in the trial of said case. (b) That upon motion of the solicitor of the city court of Columbus the within motion for new trial is dismissed, as there is no correct brief to consider and as the court, because of lapse of memory, can not recall the facts presented in the trial of this case with sufficiency to write a brief or to state wherein the presented brief is incorrect or lacking. The trial was long and many facts were presented, and the defendant employed a stenographic reporter, but this court states that said stenographic report is not full and complete and does not show a true picture of the case." The above-quoted order dismissing the motion for new trial is assigned as error in the bill of exceptions. Held: It does not appear that the court abused its discretion in dismissing the motion for new trial. See Griffin
v. State, 50 Ga. App. 214 (177 S.E. 514), and cit.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 277